 
EXHIBIT 10.3


CONSULTING SERVICES AGREEMENT

CONSULTING SERVICES AGREEMENT
THIS AGREEMENT is made as of the 1st day of September, 2010 (“the Effective
Date”).
 
BETWEEN:
 
SIN HOLDINGS INC., a Colorado corporation, having a place of business at Suite
4500,  601 Union Street, Seattle WA, USA 98101 [Fax No:  206-262-9513 /
Telephone:  206-838-9735]
 
 
("SINH", “the Company”)

 
AND:
 
MARLIN CONSULTING CORP., Box 34, Site 5 RR2, Okotoks, Alberta T2R 1L9 [Fax No:
403-995-0856/Telephone: 403-617-2071, Email: marshalldg@platinum.ca]
 
("Consulting Expert")
 
WHEREAS:
 
A.
The Consulting Expert has the necessary professional experience to assist SINH
with various executive consulting services, including but not limited to special
skills relating to and extensive knowledge of the oil and gas industry,
corporate finance, management and professional services;

 
B.
SINH wishes to retain the Consulting Expert to provide certain consulting
services to SINH and to act in the role of President of the Company, and the
Consulting Expert agrees to provide such services as set out  below subject to
the terms and conditions set out in this Agreement;

 
THEREFORE the parties covenant and agree as follows:
 
1.           Retainer of Consulting Expert
 
1.1           Subject to the terms and conditions of this Agreement, SINH hereby
retains Consulting Expert to provide management and professional consulting
services in connection with the development of its projects in the United States
and abroad from time to time as specified by SINH and to fulfill the role of
President of the Company (the "Services"), and Consulting Expert agrees to
provide the Services to SINH.
 
1.2           In accordance with the terms herein, Consulting Expert agrees to
provide the Services to SINH.
 
2.           Compensation of Consulting Expert
 
As per previous discussions and email correspondence between the Parties to this
Agreement or representatives of those Parties;
 
2.1           During the term of this Agreement, SINH will pay to Consulting
Expert, on the last day of the month for which services are rendered, a
Consulting Fee of US $6,000 per month for management and professional consulting
services in respect of SINH’s projects to a minimum of 40 hours per month of
service.  The consulting fee shall be payable in a cash amount of US$6,000.  The
Consulting Fee will rise to US$8,000 per month effective January 1,
2011.  Further increases will be at the discretion of the board of directors.
 
2.2           Consulting Expert will be reimbursed for out-of-pocket expenses
reasonably and necessarily incurred on behalf of SINH by Consulting Expert.
 
2.3           Consulting Expert will be reimbursed for approved expenses not
more than 30 days following receipt by SINH of receipts and other evidences of
such expenses suitable for SINH’s audit purposes.
 
2.4           In addition to the foregoing, the Consulting Expert will be
entitled to receive Common Voting Shares of the Company in an aggregate amount
of 20% of the outstanding and issued number of Common Voting Shares outstanding
as at the effective date of this Agreement, such shares to have a nominal par
value of $0.00001.
 
2.5           In addition to the foregoing, the Consulting Expert will be
entitled to participate in a share Option Plan, which shall be instituted by the
Company prior to December 31, 2010 and become effective as of the Effective Date
of this Agreement.
 
2.6           In addition to the foregoing, the Consulting Expert will be
eligible to participate in the Company Bonus Program, which shall be instituted
by the Company prior to December 31, 2010 and become effective as of the
Effective Date of this Agreement.
 
3.           Duties and Obligations of Consulting Expert
 
3.1           Consulting Expert will perform the Services and will discharge his
duties honestly, in good faith and in the best interests of SINH, and will
exercise the degree of care, diligence and skill that a reasonably prudent
person would exercise in comparable circumstances.  Consulting Expert retains
the right to provide his independent opinions and recommendations at all times
throughout the terms of this Agreement.
 
3.2           Consulting Expert will pay and make all federal, provincial and
other taxes, assessments and remittances required to be paid or made by it under
all applicable laws, and will indemnify and hold SINH harmless in respect of all
such taxes, assessments and remittances, and from and against all damages,
losses, expenses and liabilities arising out of claims, suits or judgments for
damage to or loss of property or for injury to or death of any person or persons
caused by the sole negligence or willful misconduct of Consulting Expert and/or
its employees or representatives.
 
4.           Obligations of SINH
 
5.1           SINH will during the currency of this Agreement pay Consulting
Expert all fees incurred by Consulting Expert in accordance with the Agreement
(“the Consulting Fee”).
 
4.2           The Consulting Expert will direct or coordinate specific projects
with third parties designated from time to time by SINH, and in each such
instance:
 
 
(a)
SINH will be obligated to compensate such third parties to the extent that they
are entitled to compensation; and

 
 
(b)
SINH will indemnify, defend and hold Consulting Expert harmless from any
compensation or other obligations which may be payable to such third parties.

 
5.           Other Activities of Consulting Expert
 
5.1           Consulting Expert shall be entitled to hold interests in other
businesses and may render services similar to the Services to other persons or
companies having similar projects.
 
5.2           If Consulting Expert engages in other business interests and
activities as referred to in paragraph 5.1, Consulting Expert will not, prior to
engaging in such business interests and activities, have any obligation to
disclose to the board of directors of SINH the nature of such business interests
or activities, or Consulting Expert’s interest therein.
 
6.           Relationship of Parties
 
6.1           Consulting Expert will provide the Services and perform his duties
as an independent contractor and Consulting Expert is and will not be deemed for
any purpose to be an employee, agent or partner of SINH, and nothing in this
Agreement will be construed so as to make Consulting Expert an employee, agent
or partner of SINH, or to impose any liability on SINH as an employee, principal
or partner.
 
7.           Records and Confidentiality
 
7.1           Consulting Expert will hold confidential all information and
documentation concerning the affairs of SINH and the Services to be provided
under this Agreement, and results thereof, in the same manner and to the same
standard of care that it would maintain regarding its own affairs.
 
7.2           Without limiting the generality of paragraph 7.1, the parties
agree that:
 
 
(a)
Consulting Expert will maintain a full and complete record of work performed and
expenditures incurred by Consulting Expert and charged to SINH in connection
with the Services, which will be open to inspection by SINH at any reasonable
time.  Such records will be maintained for a period of not less than two years
after completion of such services;

 
 
(b)
SINH will have the right to audit such records, provided that any written claim
to adjust any such item will be made within one year from the close of the
calendar year to which the statement applied; and

 
 
(c)
all records, data and reports obtained and written by Consulting Expert will be
the sole property of SINH and will be held confidential by Consulting Expert and
will be divulged only to persons designated by SINH.

 
8.           Term and Termination
 
8.1           This Agreement will be effective for a period of one year from and
after the Effective Date of the Agreement.  Renewal of this agreement will be
automatically renewed on the anniversary of the Effective Date unless written
notice of termination notice is received as outline in Clause 8.3.
 
8.2           This Agreement may be terminated by SINH immediately, without
notice to Consulting Expert, in the event of any of:
 
 
(a)
the commission by Consulting Expert of any grossly negligent or fraudulent act
or omission in performing any of his obligations, including the withholding of
material information, or any material, deliberate misrepresentation to SINH; or

 
 
(b)
malfeasance or misfeasance of Consulting Expert in the performance of its
duties.

 
8.3           This Agreement may be terminated by either party at any time on
not less than 30 day’s prior written notice.
 
8.4           Upon termination of this Agreement, for any reason, SINH agrees to
not use Consulting Expert’s name with respect to future financing or market
support, absent the express written consent of Consulting
Expert.  Notwithstanding the foregoing, SINH has the right to refer to any
Services performed by the Consulting Expert, or reports, papers or documents
written by the Consulting Expert on behalf of SINH prior to the termination of
this Agreement.
 
9.           Amendment
 
10.1           This Agreement may not be modified or amended except by an
instrument in writing signed by the parties to this agreement or, where
applicable, by their successors or permitted assigns.
 
10.           Waiver
 
11.1           No condoning, excusing or waiver by any party of any default,
breach or non-observance by any other party at any time or times in respect of
any covenant, proviso or condition will operate as a waiver of that party's
rights in respect of any continuing or subsequent default, breach or
non-observance, and no waiver will be inferred from or implied by anything done
or omitted to be done by the party having those rights.
 
11.           Notice
 
11.1           Any notice to be given by any party to any other party will be
deemed to be given when in writing and delivered or communicated by telex,
telecopier, or email on any business day to the address for notice of the
intended recipient.
 
11.2           The addresses for notice of each of the parties are, and will
until changed by notice be, the addresses first set forth above.
 
11.3           A party may by notice to the other party change its address for
notice to some other address and shall so change its address for notice whenever
the existing address for notice ceases to be adequate for delivery by hand or
communication by telex , telecopier or email.
 
12.           Headings
 
12.1           The headings appearing in this Agreement have been inserted for
reference and as a matter of convenience and in no way define, limit or enlarge
the scope or meaning of this Agreement or any of its provisions.
 
13.           Governing Law
 
13.1           This Agreement shall be governed by and construed in accordance
with the laws of the state of Colorado in the country of the United States of
America and any action or proceedings will be commenced and maintained in the
court of appropriate jurisdiction in that state.
 
14.           Entire Agreement
 
15.1           The provisions of this Agreement constitute the entire agreement
between the parties and supersede all previous communications, representations
and agreements, whether verbal or written, between the parties with respect to
its subject matter.
 
15.           Assignment
 
15.1           This Agreement may not be assigned in whole or in part by any
party without the written consent of the other party.
 
16.           Enurement
 
17.1           This Agreement will enure to the benefit of and be binding upon
the parties and their respective successors and permitted assigns.
 
IN WITNESS WHEREOF this Agreement has been executed by the parties hereto as of
the day and year first above written.
 


 


 
SIN HOLDINGS INC.




Per:           
 
James Vandeberg, Vice President
 

   

MARLIN CONSULTING CORP.




Per:           
 
Marshall Diamond-Goldberg
 
 
 

 
 

--------------------------------------------------------------------------------

 
